On Rehearing.
In his motion for rehearing, appellee insists that we are in error in the opinion in our statement that appellant revoked his offer to sell before Eubank indicated his acceptance to buy. We think we are not in error in the statement. It is true, as claimed, that after Houghtling had indicated his unwillingness to convey at the offer of $1,450, Eubank then offered to pay $1,750 for the land, a new offer, and Houghtling agreed to accept, and then declined to convey. But the suit was not on the $1,750 offer and acceptance. It was on the $1,450 offer by Houghtling, which, as we still understand the undisputed evidence shows, was withdrawn, or, at least, Houghtling's unwillingness to convey under that offer indicated before any acceptance; hence the $1750 offer by Eubank, and its acceptance by Houghtling. Had the suit been on the $1,750 offer, and the proof and the result on the trial the same, and no issues made other than were made in this suit, we think appellee's position would be tenable.
  The motion is overruled. *Page 367